Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 5, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  159450                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  LAW OFFICES OF JEFFREY SHERBOW, PC,                                                                   Elizabeth T. Clement
           Plaintiff-Appellee,                                                                          Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 159450
                                                                     COA: 338997
                                                                     Oakland CC: 2015-147488-CB
  FIEGER & FIEGER, PC, d/b/a FIEGER, FIEGER,
  KENNEY & HARRINGTON, PC,
             Defendant-Appellant.
  __________________________________________/

          On order of the Court, the application for leave to appeal the January 15, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether Michigan Rule of Professional Conduct (MRPC) 1.5(e) requires the
  client to have an attorney-client relationship with all participating lawyers; (2) if so, what
  are the parameters of such relationship and how is it formed; (3) which party carries the
  burden with respect to a contract’s compliance with MRPC 1.5(e), see Palenkas v
  Beaumont Hosp, 432 Mich 527, 548-550 (1989); and (4) if an attorney-client relationship
  with all participating lawyers is required under MRPC 1.5(e), whether reversal is required
  in this case. See MCR 2.613(A); Cox v Bd of Hosp Managers for City of Flint, 467 Mich
  1, 15 (2002). The time allowed for oral argument shall be 20 minutes for each side. MCR
  7.314(B)(1).

          The Litigation, Negligence Law, and Solo and Small Firm Sections of the State Bar
  of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issues presented in this case may move the Court for permission
  to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 5, 2020
           b0129
                                                                                Clerk